CaSe 4219-CV-10271-|\/|FL-APP ECF NO. 1-1 filed 01/28/19 Page|D.4 Page l Of 10

EXH|B|T A

Case 4:19- - - `
cv 10271 l\/|FL-APP ECF No. 1-1 filed 01/28/19 Page|D.B Page 2 of 10

 

 

 

 

 

 

llll\l bulk \lU-J lJ\¢\-»il \d\-»JIBl|Q\'-, `PJ all \Il lll]\s \.I¢IIJ\-\ l\J |\~\|'I\v¥¥ q \¢VF,' \v n `1`|\-' l‘lal'|.l\¢\.¢ \Jl lvlallLCDl-\Jl y
. 4 ~ \ - jt 4 - ~ if . .
eFilin§Cvisit www.oa kgov.con ._; eh|ing. original ' C°L"i 206 way - Pia'niilf
Approved. AO 1st copy - Defendant ~ 3rd copy - Retum
STATE OF MICHIGAN CASE NO.
JUDIClAL DlSTRiCT
oth JuoiciAi. cincuir SUMMONS 20[8-170654-€£)
COUNT\' FROBATE
Court address Court telephone no,
1200 N. Telegraph, Pontiac, Mi 43341
Plainliff‘s neme{s), addresstes). and telephone no{s). Defendant‘s name(s), address(es}. and telephone nois).
Lindsay McLaughiin City of Auburn Hilis

1327 N. Squirrcl Road
"’ Aiibum Hiiis, ivl143326

 

Plaintitfs attorney, bar no.l address and telephone no.
Br'ic l. Fi'anl<ic (P47232]

535 {.`n'is‘v.icild1 Ste. ii 1-54?.

Detroit, Ml 482?.6

{248) 219-9295

 

 

 

 

 

 

 

instructions Ghecl< the items below that apply to you and provide any required information Si.ibmit this form to the court clerk
along with your complaint and, if necessary, a case inventory addendum (form NiC 21). The summons section will be completed

by the court cleri<,

Domestic Reiat`ions Case

§ There are no pending or resolved cases within the jurisdiction of the family division of the circuit court involving the family or
family members of the person{s) who are the subject ci the complaint

ij i'here is one or more pending or resolved cases within the jurisdiction of the family division of the circuit court involving
the family or iamin members of the person(s} who are the subject of the complaintl Attached is a completed case inventory
iforrn MC 21) listing those cases.

ij lt is unknown if there are pending or resolved cases within the jurisdiction of the family division of the circuit court involving
the family or family members of the person{s) who are the subject of the complaint

Civil Gase
ij This is a business case in which all or part of the action includes a business or commercial dispute under MCL 600.8035.

There is no other pending or resolved civil action arising out of the same transaction or occurrence as alleged in the

complaint
§ A civil action between these parties or other parties arising out cf the transaction or occurrence alleged iri the complaint has

 

been previously filed in i:lthis court, i:i Court, where

it was given case number ___.a and assigned to dodge

 

_______-»--..».

 

The action i:irernains i:|is no longer pending.

Sumrnons section completed by court clerk.

NOT|CE TO THE DEFENDANT: in the name of the people of the State of Nlichigari you are notified:

ii You are being sued. v 1

2. ¥GU HAVE 21 DAYS alter receiving 'ihis‘su`rn`rnons and a copy of the complaint to file a written answer with the court and
serve a copy on the other party or take theseavvfiil;action with the court (25 days if you were served by mail or you were
served outside this state).

3. if you do riot answer or take other acti'
demanded in the complaint y

4. ll you require special accommodations
to help you fully participate in court proceeej__

 

   
  
 

e time allowed judgment may be entered against you for the relief

;co_urt because of a disability or if you require a foreign language interprets
`jif`p_lease contact the court immediately to make arrangements

 

is]s?s? §§ 19 E>§§jf§i§y_eli§' Covrt sink Lisa Brown

*This summons is invalid unless sawed cri or before its expiration date. This document must be sealed by the seal of the court.

 

 

 

iiiic 01 iaiia) SU MMONS ivicn 1.109(0). ivicR 2.102(33. iiiici=t 2.104. wion 2.1o

CaSe 4'19-cv-10271 F APP F P P
. 'M ' -
L EC No. 1-1 filed 01/28/19 age|D 6 age 3` f '
. 0 10

   

 
 

`j\ SUMMONS
PROGF OF SERVICE uéSE NO. 2018~110654-(3)
er than 91 days from the date cf filing or the date

TO PROCESS SERVER'. You are to serve the summons and complaint not let
of expiration on the order for second summons Vou must make and file your return with the court clerl<. if you are unable to

complete service you must return this original and ali copies to the court clerk.

l ceRTii=icA'rE i Ai=i=ionvir orr senvicei Nonsenvicel
l:l oFFicER ceRTii=icATs OR l:l AFFioAvrr oi= Pnoccss senven

l certify thatl arn a sheritf, deputy sheritf, bailitf, appointed Being first duly sworn, l state thatl am a legally competeri
court officer, or attorney for a party (MGR 2.104[A][2]). adult who is note party or an officer of a corporate party_

and that [notanzation not requiredt and that (nctarization requirad)

   

 

     
  
 

 
 

  
    

   
   

         

 
  

l:l l served personally a copy of the summons and complaint .
[:\ l served by registers return receipt ettached] a copy of the summons and cornpi'¢'aintt

d or certified mail {copy of
and compteint

ogether with .
i_ist all documents served with the summons

///
on the defendant(s)'.

  
    
     

Deferidant's name Day. date. time

cr.)rnplailritl togetherw'ith any attachments, on the following defendant{s)

l:l l have personally attempted to serve the summons and

and have been unable to complete service
Defendarit's name Complete address(es) of service

hat its contents are true to the

s of perjury that this proof of service has been examined by rne endt

   
    

 
 

    

t declare under the penaitie

best of my informationl knowledge and beliet.
Signature

blame ttype or print}

   
 

      
 
 

Service fee
5

incorrect address fee Nliles traveled Fee TOTALFEE
s ii $

Subscribed and sworn to before me on W,
Date

Signature: /_/

Nliles traveled Fee
5

   
 

   

Titte

_ _ County. Nlicnigan.

l‘vty commission expires: _____________,.__--- _
Dat Deputy court clerkiNotary public
Notary publio, State ot Micnigan. County of / Hdgz__l ll “W_
ACKNOW

i acknowledge thatt have received service of the sum ons end complaint together with m%n/,§`?_,_,_»-,
.- E

K’%,_,,_.___j'--»-',"`onD di n ~ '7 do 569/eff
. ay, ee. roe
\( ~` t"i"

, f _r
/” on behalf of
\Jt'

LEDGMENT OF SER\!!CE
m

 
    
 

  

CaSe 4219-CV-10271-|\/|FL-APP ECF NO. 1-1 filed 01/28/19 Page|D.? Page 4 Of 10

STATE OF MlCHIGAN

iN THE ClRCUlT COURT FOR THE COUNTV OF WAYNE

LINDSAY NlCLAUGi-ii.ihl, Case No. CD
An individual, Hon.

2018-170654-CD
JU DGE CHERYL A. MATTHEWS

Plaintiff,

nw OF AUBURN H“_LS} This case has been designated as an eFiling_case. To review a
A municipal Corporation; copy of the l\iotrice of l\i'landatory eFi|lng visit

www.oal<gov.corn/ef'i`|ing.
Defe ndant.

Eric i. Franlde (P47232}
Attorney for F'iaintii°tc

535 Griswold, Suite 111-542
Detroit, Mi 48226

(248) 219-9205

COMPLA!NT AND .IURY DEMAND
There is no civil action between these parties arising out of the
same transaction Or occurrence as alleged in this Complaint pending
in this Court. There is also no resolved civil action
between these parties arising out of the same transaction or
occurrence as alleged in this Complaint that was brought in
this Court.
Plaintiff lindsay Mcl.aughlin, by and through her attorney, Eric l. Frankie, states for her
Complalnt against the Defenclant City of Auburn i-lills as follows:

1. At all relevant times to this Cornplaint Piaintiff tindsev l\iici_augh|in (”Piaintiff”) was a

resident of the City of Sterling l-leights, County of Niacornb, State of lviichigan.

CaSe 4219-CV-10271-l\/|FL-APP ECF NO. 1-1 filed 01/28/19 Page|D.S Page 5 Of 10

\__/
~__/

2. Defendant City of Auburn Hills {"Defendant") is a |V|ichigan municipal corporation, duly
organized under the laws of the State of iviichiga n, doing business in the County of Oal<lancl, State of
Michigan.

3. This Court has jurisdiction over this matter pursuant to iVlCi_ 37.2801 and MCL 600.605
because this claim is based on the Michigan Civii Rights Act, MCL 37.2101 et seq., as weli as the
Michigan Persons With Disahiiity Civil Rights Act iviCL 37.1101 et seq., and the amount in controversy

exceeds $25,000.00 exclusive of costs, interest and attorneys fees.

4. Venue is proper in this Court pursuant to lVlCL 37.2301.
GENERAL ALLEGATIONS
5. P|aintiff restates and re-alieges each and every allegation and statement contained in

the above paragraphs as if fully set forth herein.
6. P|aintiff is a thirty-one 31 year (DOB: 10/7/37) fernaie with the qualifying disability of

Chronic Faifed Bacl< Syndrome/Post taminectomy Syndrome and Chronic Post Traumatic Stress Disorcler.

7. Plaintiff was initially hired by Defendant in or about .lanuary 7, 2013 as an Elections
Clerl<.

8. At all relevant times, P|aintiff has met or exceeded Defendant’s employment
expectations

9. Cln or about iViarch 25, 2015, Plaintiff was first injured at Work when she slipped and feii
and sustained an L4-5/51 disc herniation.

10. Plaintiff was initially treated at Crittenton Hospitai and then had her first back surgery
on August 31, 2015 Which was performed by Dr. Bradley Ahlgren.

ll. Piaintiff was off of work after her first back surgery from lune, 2015 until October 7,
2015 due to her work related injuries Plaintiff Was paid Workers' compensation benefits by Defendant's

insurance carrier at the time, the Accident Fund.

CaSe 4219-CV-10271-l\/|FL-APP ECF NO. 1-1 filed 01/28/19 Page|D.Q Page 6 Of 10

12. After Plaintiff’s first back surgery, her supervisor Terri Kowa| (”i(owa|") expressed open
hostility towards her worker related injuries and need for accommodations

13. Specil“icaily, i{owal exclaimed in front of Defendant’s entire office that an empty box was
too heavy for her while also grabbing her back and crying out "1’|i just claim workers comp for itl“’

14. Similariy, l{owal warned Plaintiff that "l hired and i can fire you" and expressed her
anger towards P|aintiff's need for time off due to her work related injuries by referring to her leave as a
"vacation from work."

15. Piaintiff returned to work on October 7, 2015 with restrictions of lifting no more than 10
|bs., no repetitive lifting bending, twisting, and breaks as needed

16. On January 1, 2016, Defendant switched its workers' compensation insurance carrier
from the Accident Fund to the il/iichigan Municipa| League Workers Compensation insurance company.

17. The Accident Fund and the iviichigan iv|unicipai League Worl<ers Cornpensation
insurance company since Defendant's switch in workers' compensation insurance carriers have engaged
in protracted litigation over responsibility for Plalntiff’s injuries

18. On January 25, 2016, Plaintiff injured her back a second time at work while bending
down for a binder after moving heavy ballot boxes and voting machines

19. Plaintiff was initially treated at Troy Beaumont and eventually had her second back
surgery on iv‘iarch 30, 2016 when Dr. Bradiey Ahlgren performed a relaminectomy and discectomv at the
L4-5/51 leve|.

20. Beginning ianuary 1, 2015 and continuing thereafter, i<owai harassed Plaintiff because
of her work related injuries For exampie, Kowa| stated many times that she should hurt her back at

work so she could get a handicap placard while laughing at Plaintiff.

CaSe 4219-CV-10271-|\/|FL-APP ECF NO. 1-1 filed 01/28/19 Page|D.lO Page 7 Ol 10

-_`__/

21. Further, i<owal and her successor Laura Pierce (“Pierce"} repeatedly directed Plaintiff
not to park in the handicapped spots in Defendant's front parking lots during had weather conditions
which had caused Fiaintiff’s work-related injuries in the first place.

22. On October 4, 2016, Plaintitf returned to work with restrictions inciuding, among other
things, a 101bs. weight lifting limitation.

23. Beginning in or about July 19, 2017, Defendant by its Assistant City Nianager Don Grice
(“Grice"), expressed hostility towards Plaintiff's need for a 10 ibs. weight lifting restriction

24. Specificaily, on Ju|y 19, 2017, Grice toid Plaintlff that Defendant was concerned that she
might need a permanent restriction and that if Plaintiff did, she did not meet the requirements of her
job.

25. Similarly, on July 19, 2017 i<owai, after berating P|aintiff, told her she was concerned
with the 10 ibs. weight restriction and said ”too bad you can only do 25 pounds the election equipment
is 26 pounds so | guess you can't do your job." l

26. On August 29, 2017, Defendant, by its workers* compensation carrier, Michigan
Nlunicipai teague Workers Cornpensation insurance company, had Piaintiff evaluated by Dr. Todd
Francis for an liviE.

2?. Not surprisingiy, Dr. Francis “cietermined” that P|aintiff's condition was not work~
related. As a resuit of this report, on November 7, 2017, Defendant disputed Piaintiff's need for any
ongoing workers compensation benefits and/or restrictionsl

28. On june 25, 2018, Plaintiff went off on a leave under the FMLA due to emotional
difficulties caused by how she was treated by Defendant and her Post Trarnatic Stress Syndrorne from

her back.

CaSe 4219-CV-10271-|\/|FL-APP ECF NO. 1-1 filed 01/28/19 Page|D.11 Page 8 Of 10

\c’

29. On September 21, 2018, Defendant terminated Piaintiff based on the false claim that
Plaintiff had not provided sufficient documentation in support of her need to continue her medicai leave
by Septernber 17, 2018.

COUNT l-VlCl.ATiONS OF THE M£RA AND T|TLE Vl|

30. Piaintiff restates and re-aiieges each and every aliegation and statement contained in
the above paragraphs as if fully set forth herein

31. The Michigan Civil Rights .i\ctll lViCL 37.2101 et seq., prohibits an employer from failing or
refusing to hire or recruit, discharge or otherwise discriminate against an individual with respect to
empioyment, compensation, or a term, condition, or privilege of empioyrnent, because of religion, race,
color, national origin, age, sex, family status, height, weight or maritai status. i'vlCL 37,2202(1)(a).

32. Title Vli Of the Civil Rights Act of 1964 as amended, 42 USC 2000e et seq. prohibits
discrimination based on gender. Piaintiff has exhausted her administrative remedies to bring this suit

n under Title Vli by filing a charge of discrimination with the F_EOC, No. 471-2018-03950, and receiving a
Right to Sue Letter dated September 19, 2018.

33. Plaintiff is a member of a protected group because of her gender and weight

34. Plaintiff was terminated and denied reasonable accommodations because of her gender
and weight in violation the MCRA and Title Vll.

COUNT |l-VZOLATIONS OF PDCRA AND ADA

35. Plaintiff restates and re-alieges each and every ailegation and statement contained in
the above paragraphs as if fully set forth herein.

36. The iviichigan Persons with Disabiiity Civil Rights Act, MCL 37.1101 et. seq., prohibits an
employer from failing or refusing to hire or recruit, discharge, or otherwise discriminate against an
individual with respect to employment, compensation, or a term, condition or privilege of employment

because of a qualifying disability.

CaSe 4219-CV-10271-|\/|FL-APP ECF NO. 1-1 filed 01/28/19 Page|D.lZ Page 9 Of 10

-._.,'

Bi'. The Americans with Disabi|ity Act of 1990, 42 USC 12101 et seq. prohibits an empioyer
from discriminating against a person with a qualifying disability by refusing her reasonable
accommodations and/or terminating her for her exercise of rights under the Act. Plaintiff has exhausted
her administrative remedies to bring this suit under title Vl| by filing a charge of discrimination with the
EEOC, No. 471-2019-03950, and receiving a Right to Sue Letter dated Septernber 19, 2018.

38. Piaintiff has the qualifying disabilities under the Michigan PDCRA and the ADA of
Chronic Faiied Baci< Syndrorne/Post Laminectomy Syndrome and Chronic Post Traumatic Stress Disorder.

39. Plaintiff was denied reasonable accommodations and terminated by Defendant because
of her qualifying disabiiities and for requesting accommodations for same

COUNT iii-WDRKF.RS' COMPENSAT|ON RETAL!AT¢ON

40, Plaintiff restates and re-alleges each and every allegation and statement contained in
the above paragraphs as if fully set forth herein.

41. Piaintiff has specifically requested that Defendant grant her benefits under the Niichigan
Wori<ers' Disability Compensation Act.

ill |n retaiiation for Plaintiff's requests for Worl<ers' Disabiiity Compensation benefits,

Defe ndant terminated Piaintiff, among other actions.

43. N|CL 418.301{1) prohibits Defendant from discriminating against an employee such as
Piaintiff for exercising rights under the Niichigan Worl<ers' Disabiiity Compensation Act.

WHEREFORE, Piaintiff respectfully requests that this Honorabie Court grant judgment against
Defendant in whatever amount the trier of fact deems just in excess of Twenty-Five 'i'housancl
($25,000.00) Doiiars, together with interest, costs and attorney fees.

DEMAND FORJUR\' TR!AL
Piaintiff Lindsay i\/icLaughiin by and through her attorney, Eric i, I-`rani<ie, hereby demands a Tria|

by jury in the above-entitied actionl

CaSe 4219-CV-10271-|\/|FL-APP ECF NO. 1-1 filed 01/28/19 Page|D.13 Page 10 Of 10

Respectfuiiy submitted,

Dated: Decernber 19, 2018 By: /s/Eric l. Franitie
Eric l. Frankie (P47232)
Attorney for Piaintiff
535 Griswnld, Suite 111~542
Detroit, ivii 48225
i248) 219-9205

